DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 3/24/22.
3.    Claims 1, 2, 10, and 15 has been amended. Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Perry (US 20160361646) and in view of Karam (US 20160142243) and further in view of KIM (US 20120184373).
6.	Regarding claim 1, Perry discloses a method comprising (abstract): 
rendering an instance of a game at a cloud streaming device (i.e. video source 530) (paragraphs 7, 12 and 120); 
encoding the instance of the game in a game stream at the cloud streaming device (paragraphs 7, 12 and 121); 
transmitting the game stream to a client device (i.e. part 510A) for display at the client device, the client device (i.e. part 510A) being remotely located with respect to the cloud streaming device (i.e. part 530) (paragraphs 7, 12 and 111 and  FIG. 5); 
receiving an indication to capture at least a portion of the game stream (paragraph 12; The game recorder logic is configured to record a game play clip including a video recording of the streamed video of the gaming session);
Perry fails to explicitly disclose the following limitations:
analyzing system information corresponding to the client device to determine an allocation of at least one task of a set of tasks executed by a proxy agent between the client device and the cloud streaming device; 
based at least in part on the allocation, selecting the task to be perform by at least: 
causing the cloud streaming device to perform the task; or 
transmitting a signal to the client device to cause the client device to perform the task.
Karam teaches:
analyzing system information (i.e. the system information of its associated device is overloaded) corresponding to the client device (i.e. associated device) to determine an allocation of at least one task (i.e. a processing task) of a set of tasks executed by a proxy agent (i.e. the combination of proxy device 116 and the application agent 114) between a first device (i.e. the client device) and a second device/another network device (i.e. the cloud streaming device) (paragraph 14 and 15; when a proxy agent/device provides a status update that its associated device is overloaded, the application agent may add a new device to a network to offload processing and/or move a processing task of the overloaded device to another network device); 
based at least in part on the allocation, selecting the task (i.e. a processing task) to be perform by at least (paragraphs 14 and 15):
causing a second device/another network device (i.e. the cloud streaming device) to perform the task (i.e. a processing task) (paragraphs 14 and 15); 
or transmitting a signal to the device to cause client device (i.e. associated device) to perform the task (i.e. a processing task) (paragraphs 14 and 15).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Karam to include the aforementioned method in order to achieve the predictable result of improving the efficiency of a game streaming/capturing function.  
The combination of Perry and Karam fail to explicitly disclose the following limitations:
“system information corresponding to the client device” maintained by the cloud streaming device 
KIM teaches:
system information (i.e. data/information for a plurality of game screens described in paragraph 45, which is associated with the  cloud computing system described in paragraphs 19 and 20 and shown in FIG. 1) corresponding to the client device (i.e. user equipment 120) maintained by the cloud streaming device (i.e. streaming server 114) (paragraphs 19, 20, 24 and 45 and FIG. 1; paragraph 24 teaches Cloud computing server 110 may include a game server 112 and a streaming server 114; paragraph 45 teaches game server 112 may transmit data for a plurality of game screens to streaming server 114 through a network)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Perry and Karam in view of KIM to include the aforementioned method in order to provide streaming game services without requiring a high-end user equipment (as described by KIM, paragraph 6). 
7.	Regarding claim 2, Karam also teaches wherein transmitting the signal to the client device to cause the client device to perform the task is selected to be performed as a result of the system information indicating that causing the client device to perform the task achieves  a threshold level of performance (i.e. performance associated with the overloading level described in paragraph 14) (paragraphs 14 and 15).  
8.	Regarding claim 3, Perry also discloses the indication is received from a secondary device based at least in part on game analysis associated with the game stream performed by the secondary device indicating that a recording event occurred in the instance of the game (i.e. the game associated with the game play clip described in paragraph 7) (paragraphs 7, 12 and 111 and FIG. 5).  
9.	Regarding claim 4, Perry also discloses the indication is received from the client device based at least in part on an input received from the client device (i.e. part 510A) (paragraphs 7, 12 and 111 and FIG. 5).  
10.	Regarding claim 5, Karam also teaches the system information includes at least one of network information (i.e. the network information that the associated device on the network is overloaded) (paragraphs 14 and 15).  
11.	Regarding claim 6, Perry also discloses game stream data (i.e. game stream data described in paragraph 12) is maintained in a buffer based at least in part on the system information, and the performing the task (i.e. the task described by Karam) includes using at least the portion of the game stream from the buffer (paragraphs 7, 12 and 121).  
12.	Regarding claim 7, Perry also discloses transmitting the game stream to a secondary device, wherein the selecting the task (i.e. the task described by Karam) to be perform further comprises: sending a signal to the secondary device to cause the secondary device to perform the task (i.e. the task described by Karam) (paragraphs 7, 12 and 111 and FIG. 5).
13.	 Regarding claim 8, Perry also discloses based at least in part on the system information (i.e. the information associated with cloud gaming system described in paragraph 32),  generating, at the streaming device, a supplemental graphical overlay separate from the rendering of the instance of the game (i.e. the game associated with the game play clip described in paragraph 7), the supplemental graphical overlay enabling control of one or more recording features of the game stream; and encoding the supplemental graphical overlay within the game stream, wherein the game stream includes the graphical overlay (paragraphs 7, 12, 32 and 121).  
14.	Regarding claim 9, Perry also discloses receiving another indication of an input (i.e. the player input described in paragraph 7) corresponding to an interaction with at least one user interface element of the supplemental graphical overlay; and based at least in part on the other indication, causing the game stream to be recorded (paragraphs 7, 12 and 121).  
15.	Regarding claim 10, Perry discloses a system for generating a recording of an instance of a game in a game stream, comprising (Abstract and paragraphs 7, 12 and 121): 
a streaming module executing on a streaming device (i.e. video source 530), the streaming module configured to generate the instance of the game in the game stream on a streaming device, encode the instance of the game in the game stream to generate an encoded instance of the game (paragraphs 7, 12, 120 and 121), 
and transmit the encoded instance of the game (i.e. the encoded instance of the game described in paragraphs 7 and 121) in the game stream to a client device (i.e. part 510A) remote from the streaming device (paragraphs 7, 12, 111 and 121 and  FIG. 5); 
a client module executing on the client device having associated system information (i.e. the information associated with cloud gaming system described in paragraph 32), the client module configured to receive the encoded instance of the game in the game stream at the client device (i.e. part 510A) (paragraphs 7, 12, 32, 111 and 121 and  FIG. 5); 
a gaming component/agent (i.e. a proxy agent) configured to receive an indication to generate the recording (paragraphs 7 and 12).
Perry fails to explicitly disclose the following limitations:
and a proxy agent based at least in part on the system information and the indication, allocate recording tasks for generating the recording between the client device, the streaming device, or a combination of the client device and the streaming device.
Karam teaches:
and a proxy agent (i.e. the combination of proxy device 116 and the application agent 114) based at least in part on the system information (i.e. the system information of its associated device is overloaded) and the indication, allocate tasks (i.e. recording tasks) for generating the recording between a first device (i.e. the client device), a second device/another network device (i.e. the cloud streaming device), or a combination of the first device (i.e. the client device) and the second device/another network device (i.e. the cloud streaming device) (paragraphs 14 and 15).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Karam to include the aforementioned method in order to achieve the predictable result of improving the efficiency of a game streaming/capturing function.  
The combination of Perry and Karam fail to explicitly disclose the following limitations:
“the system information” obtained by the streaming device 
KIM teaches:
system information (i.e. data/information for a plurality of game screens described in paragraph 45, which is associated with the  cloud computing system described in paragraphs 19 and 20 and shown in FIG. 1) obtained by the streaming device (i.e. streaming server 114) (paragraphs 19, 20, 24 and 45 and FIG. 1; paragraph 24 teaches Cloud computing server 110 may include a game server 112 and a streaming server 114; paragraph 45 teaches game server 112 may transmit data for a plurality of game screens to streaming server 114 through a network)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Perry and Karam in view of KIM to include the aforementioned method in order to provide streaming game services without requiring a high-end user equipment (as described by KIM, paragraph 6). 
17.	Regarding claim 11, Karam also teaches the proxy agent (i.e. the combination of proxy device 116 and the application agent 114) is configured to execute on at least one of the cloud streaming device, the end-user device, or a secondary device other than the end-user device and the cloud streaming device (paragraphs 14 and 15).
18.	 Regarding claim 12, Perry also discloses the secondary device is a live streaming device configured to receive and transmit at least a portion of the instance of the game (i.e. the game associated with the game play clip described in paragraph 7) in the game stream to a plurality of viewing devices (paragraphs 7, 12 and 111 and FIG. 5).  
19.	Regarding claim 13, Perry also discloses the client module is further configured to cause display of the game stream on a display of the end-user device (Abstract and paragraph 111 and FIG. 5).  
20.	Regarding claim 14, Perry also discloses a game analysis module configured to determine that a recording event occurred and to generate the indication to generate the recording, the game analysis module configured to execute on at least one of the end- user device, the cloud streaming device, or a secondary device (paragraphs 7, 12 and 111 and FIG. 5).  
21.	Regarding claim 15, Perry also discloses a method comprising (abstract): 
initiating a cloud gaming session (i.e. the cloud gaming session described in paragraph 32) between a streaming device and client device remote from the streaming device, the client device including an input device for providing game play inputs (i.e. the player input described in paragraph 7) to a game during the cloud gaming session (abstract and paragraphs 7, 12, 32 and 111 and FIG. 5);
providing a game stream of the game from the streaming device during the cloud gaming session, the game stream being rendered based at least in part on the game play inputs and captured at the streaming device prior to the receiving (paragraphs 7, 12 and 120); 
causing a first instance of the game stream to be displayed on a display of the client device (i.e. part 510A) (paragraphs 7, 12 and 111 and  FIG. 5); 
causing at least a portion of a second instance of the game to be stored in a buffer (i.e. the buffer described in paragraph 112) (paragraph 112); 
receiving an indication of a request to generate a recording of the game stream ( paragraphs 7, 12 and 32);
the task, as a result of being executed by the client device (i.e. part 510A), causing the client device to utilize at least the portion of the second instance of the game stream from the buffer (i.e. the buffer described in paragraph 112) to generate at least a portion of the recording (paragraphs 7, 12, 111 and 112 and  FIG. 5);
and storing the recording (i.e. the recording described in paragraph 7) in a data store on the client device (i.e. part 510A)  (i.e. part 510A) (paragraphs 7, 111 and  FIG. 5);
Perry fails to explicitly disclose the following limitations:
based at least in part on the indication, causing the recording to be generated by at least allocating, using a proxy agent, a task of a set of task to the client device,
Karam teaches:
based at least in part on the indication (i.e. the indication that its associated device is overloaded), causing an event (i.e. the recording to be generated) by at least allocating, using a proxy agent (i.e. the combination of proxy device 116 and the application agent 114), at least one task (i.e. a processing task) of a set of task to a first device (i.e. the client device) ( paragraphs 14 and 15); 
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Perry in view of Karam to include the aforementioned method in order to achieve the predictable result of improving the efficiency of a game streaming/capturing function.  
The combination of Perry and Karam fail to explicitly disclose the following limitations:
“causing the recording to be generated by allocating, using a proxy agent” and based at least in part on system information associated with the client device and obtained by the streaming device
KIM teaches:
Perform a gaming related function (i.e. the gaming related function of causing the recording to be generated by allocating, using a proxy agent or the gaming related function of allocating gaming resources as described in paragraphs 45 - 49) (and) based at least in part on system information (i.e. data/information for a plurality of game screens described in paragraph 45, which is associated with the  cloud computing system described in paragraphs 19 and 20 and shown in FIG. 1) associated with the client device (i.e. user equipment 120) and obtained by the streaming device (i.e. streaming server 114) (paragraphs 19, 20, 24 and 45 - 49 and FIG. 1; paragraph 24 teaches Cloud computing server 110 may include a game server 112 and a streaming server 114; paragraph 45 teaches game server 112 may transmit data for a plurality of game screens to streaming server 114 through a network)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Perry and Karam in view of KIM to include the aforementioned method in order to provide streaming game services without requiring a high-end user equipment (as described by KIM, paragraph 6). 
21. 	Regarding claim 16, Perry also discloses receiving a first input (i.e. the player input described in paragraph 7) from the input device representative of a request to display a supplemental graphical overlay within the display of the first instance of the game stream, Page 6 of 14Application No. 16/435,156Attorney Docket No. 18-FC-0188US01/327745 Reply to Office Action of: 03/26/2021the supplemental graphical overlay associated with a recording generation feature within the cloud gaming session; and based at least in part on the request, causing the supplemental graphical overlay to be displayed on the display within a client application separate from a game application displaying the first instance of the game stream on the display (Abstract and paragraphs 7, 12 and 121).  
22.	Regarding claim 17, Perry also discloses receiving a first input (i.e. the player input described in paragraph 7) from the input device representative of a request to display a supplemental graphical overlay within the display of the first instance of the game stream, the supplemental graphical overlay associated with a recording generation feature within the cloud gaming session (i.e. the cloud gaming session described in paragraph 32); transmitting the request to the streaming device; and continuing to receive the game stream from the streaming device, the game stream including the supplemental graphical overlay for at least a period of time after the transmitting the request, the streaming device rendering the supplemental graphical overlay separate from rendering the game of the game stream (Abstract and paragraphs 7, 12, 32 and 121).  
23.	Regarding claim 18, Perry also discloses causing a supplemental graphical overlay to be overlaid on the display of the first instance of the game stream, the graphical overlay including a plurality of selectable interface elements associated with the generating of the recording (i.e. the recording described in paragraph 7) (Abstract and paragraphs 7, 12, 32 and 121).  
24.	Regarding claim 19, Perry also discloses receiving a selection of one of the plurality of selectable interface elements, wherein the receiving the indication is based at least in part on the selection (abstract and paragraphs 7 and 12).  
25.	Regarding claim 20, Perry also discloses the indication is received from at least one of the streaming device or a secondary device other than the streaming device and the client device, and further wherein the indication is generated in response to a determination by at least one of the streaming device or the secondary device that a recording event has occurred in the instance of the game (paragraphs 7, 12, 32 and 111 and FIG. 5).  

Response to Arguments
26.	Regarding claims 1 – 20, the applicant argues that the Perry and Karam fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 10).
	The examiner agrees. However, The new rejections of Perry, Karam and KIM 
teach all the newly amended limitations of claim 1 – 20 (see rejections above for details).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715